DETAILED ACTION
Response to Amendment
The amendment is supported by the original disclosure and overcomes all previous rejections.
The previous ODP rejections have been overcome by the approved TD.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claim(s) 5-16 withdrawn without traverse. Accordingly, claim(s) 6-16 have been canceled. See MPEP 821.01.
Cancel claims 5-16.
	
Allowable Subject Matter
Claim(s) 1-4 and 17-20 are allowable over the closest prior art: Dhal et al. (US 6271264).
As to claims 1-4 and 17-20, Dhal (claims 1-22, 13:5-10) discloses a polymer:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
The molecular weight is greater than about 2k that would inherently yield a repeating unit range overlapping with the claimed range.  
However, the claimed structures of claims 1-4 does not require or claim forming a ring between two ammoniums, as shown in the specification and examples and argued in the grandparent case of ‘647 by the applicant.  Dhal does not discloses the claimed structures. Dhal fails to disclose the claimed copolymer of claims 17-20.
Therefore, claims 1-4 and 17-20 are allowable.

Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766